ON MOTION TOE REHEARING.
1. Plaintiff in error, in his motion for a rehearing, insists that this court should decide the constitutional question which he sought to raise, as above indicated. It is argued that the question did not appear until the trial judge had rendered his decision, basing it upon the act of 1925 (Ga. Laws 1925, p. 463); and that only then could the constitutional question be raised. The reply to this argument is that complainant is conclusively presumed to have known' of the existence of the act of 1925, and that unless it was declared void it prevented the grant of the certioraxú sought. The duty, therefore, rested upon him in his petition for certiorari to state that fact, and to insist that it was void because in conflict with the constitution, specifying the clause of the constitution, etc.
2. Another ground of the motion for rehearing insists that this court, after ruling that no constitutional question was properly raised for determination, should not have affirmed the judgment, but should have transferred the case to the Court of Appeals, as was done in the case of Loftin v. Southern Security Co., 162 Ga. 730 (134 S. E. 760). This ground of the motion is sustained. The judgment of affirmance is set aside, and it is ordered that the case be transferred to the Court of Appeals, this court being without jurisdiction, and the Court of Appeals having jurisdiction to decide the case.